DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 13 discloses “the suppression control is a control that suppresses output of the engine during a predetermined period of time after starting a vehicle system, and causes the electric driving device to output torque supplementing the suppressed output of the engine; and 
the control device is configured to, raise the SOC control range by controlling the electric driving device before stopping the vehicle system when a deposition amount of the particulate matter on the filter exceeds a specified amount as compared to when the deposition amount is lower than the specified amount, and perform the suppression control at a next start after stopping the vehicle system”.
The closest prior art of record is TOMOAKI et al. (JP 2017177877 A, hereinafter TOMOAKI). TOMOAKI teaches “The storage ratio SOC is a ratio of the capacity of electric power that can be discharged from the battery 50 to the total capacity, and is calculated based on the integrated value of the charge / discharge current Ib detected by the current sensor. The input / output limits Win and Wout are the maximum allowable power that may charge and discharge the battery 50, and are calculated based on the calculated storage ratio SOC and the battery temperature Tb”.
Another closest prior art of record is NISHIGAKI et al. (US 20180149103, hereinafter NISHIGAKI). NISHIGAKI teaches “When the filter regeneration condition is established, regeneration of the filter is performed by supplying air (oxygen) to the filter by stopping the injection of the fuel into the engine and burning the particulate matter deposited on the filter. In the hybrid vehicle according to the aspect, when the filter regeneration condition is established, the threshold is set to be higher than that of when the filter regeneration condition is not established. Accordingly, while the filter regeneration condition is established and the injection of the fuel into the engine is stopped, an increase in the needed output to the threshold or higher can be suppressed, and restarting of the injection of the fuel into the engine can be suppressed.”.
In regards to claims 1 and 13, TOMOAKI taken either individually or in combination with NISHIGAKI fails to teach or render obvious an apparatus for disclosing: “the suppression control is a control that suppresses output of the engine during a predetermined period of time after starting a vehicle system, and causes the electric driving device to output torque supplementing the suppressed output of the engine; and 
the control device is configured to, raise the SOC control range by controlling the electric driving device before stopping the vehicle system when a deposition amount of the particulate matter on the filter exceeds a specified amount as compared to when the deposition amount is lower than the specified amount, and perform the suppression control at a next start after stopping the vehicle system”.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663